Title: To Thomas Jefferson from James Monroe, 6 November 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond Novr. 6. 1800

Mr. Ervin will present you this, who is already known to you under the honorable testimonial of Saml. Adams. He wishes to visit Mr. Madison on his return to this place, to whom it may be of use for you to give him a line of introduction. The republican ticket has had complete success in this quarter. In Prince George the vote for it was 197. while it was only 9. for the opposit one. In this city it had a majority, and of the 5. or six counties we have heard from, the majority was in the proportion of at least 5. for 1. in each, or rather the most unfavorable one. I send you the letters of Mr. Skipwith and Fenwick wh. support the statment in the paper I gave Mr. R. If they will be of any use retain them; if not inclose them to Mr. Madison to be returned me, by Mr. Ervin. Sincerely I am yr. friend and servant

Jas. Monroe

